 

 

Careview 8-K [crvw-8k_123113.htm]

Exhibit 10.2

 



Consulting Agreement

THIS CONSULTING AGREEMENT (the "Consulting Agreement") is made as of December
31, 2013 with an effective date of January 1, 2014 (the "Effective Date") by and
between CAREVIEW COMMUNICATIONS, INC., a Nevada corporation (the "Company"),
having its principal place of business at 405 State Highway 121 Bypass, Suite
B-240, Lewisville, Texas 75067 and SAMUEL A. GRECO ("Consultant") having a
mailing address of 4405 Dade Drive, Flower Mound, Texas 75028.

 

WHEREAS, the Company and Consultant entered into a Separation Agreement and
General Release ("Agreement and Release") dated December 31, 2013 with an
Effective Date of December 31, 2013;

 

WHEREAS, as a condition of the Agreement and Release, the Company and the
Consultant agreed to enter into this Consulting Agreement;

 

WHEREAS, all capitalized terms used herein that are not otherwise defined, will
have the definitions as described in the Agreement and Release;

 

NOW, THEREFORE, the terms of this Consulting Agreement are set forth below:

 

1.  Engagement and Duties. The Company hereby engages Consultant as an
independent contractor to provide consulting services during the term of this
Consulting Agreement as requested by the Company. The Consultant will work at
the direction of the Company's management and will provide the following
services, including but not limited to: (i) assistance with product evaluation
and advice on best uses regarding implementation in a medical facility, (ii)
assistance and advice on products in development, (iii) advice regarding
reporting capabilities with the Company's products and services, (iv) guidance
regarding presentation of the Company's products and services to hospital
clinicians and executives, (v) review of new products and advice on issues with
existing products, and (vi) sales assistance through introductions to personally
known qualified targets.

 

The Executive will follow the direction of the Company's management regarding
his monthly duties and will submit a weekly report of his activities to
management. The Executive is not permitted to have contact with any current or
prospective Company customer on behalf of the Company without prior approval and
coordination with Company management. The Executive must immediately advise
Company management of any such communications with any current or prospective
Company customer contemporaneous with such contact.

 

2.  Fees and Expenses. Consultant shall be paid a monthly fee of $10,000. The
Company will also (i) reimburse the Consultant for all pre-approved reasonable
and necessary business expenses incurred in the performance of his consulting
services hereunder and (ii) continue to cover Consultant under the Company's
medical insurance coverage until the Termination Date hereof.

 

 

 

3.   Term; Termination. This Consulting Agreement shall begin on January 1, 2013
and shall have a Termination Date of December 31, 2014, or any earlier date on
which the Consulting Agreement is terminated by the Company for Cause, as
defined in the Agreement and Release.

 

4.  Compliance. In performing services hereunder, Consultant shall comply with
all applicable laws and regulations, including but not limited to those
regarding Confidential Information (as defined below), and all written policies
and procedures of the Company. Consultant represents that he is a citizen of the
United States of America.

 

5.  Independent Contractor. Consultant shall be an independent contractor and
not an employee of the Company. Consultant shall be solely responsible for
paying any and all federal, state and local taxes, social security payments and
any other taxes or payments which may be due incident to payments made by the
Company for services rendered under this Consulting Agreement.

 

6.  Confidential and Proprietary Information. Consultant shall hold all
Confidential and Proprietary Information in strict confidence, shall not
disclose any Confidential and Proprietary Information except as expressly
provided herein, and shall not use any Confidential and Proprietary Information
for his own benefit or otherwise against the best interests of the Company or
Affiliates during the term of this Consulting Agreement or thereafter. If
Consultant shall be required by subpoena or similar government order or other
legal process ("Legal Process") to disclose any Confidential and Proprietary
Information, then Consultant shall provide the Company with prompt written
notice of such requirement and cooperate with the Company in efforts to resist
disclosure or to obtain a protective order or similar remedy. Subject to the
foregoing, if Confidential and Proprietary Information is required by Legal
Process to be disclosed, then Consultant may disclose such Confidential and
Proprietary Information but shall not disclose any Confidential and Proprietary
Information for a reasonable period of time, unless compelled under imminent
threat of penalty, sanction, contempt citation or other violation of law, in
order to allow the Company time to resist disclosure or to obtain a protective
order or similar remedy. If Consultant discloses any Confidential and
Proprietary Information, then Consultant shall disclose only that portion of the
Confidential and Proprietary Information which, in the opinion of Company's
counsel, is required by such Legal Process to be disclosed. Upon termination of
this Consulting Agreement, Consultant shall return to the Company all
Confidential and Proprietary Information in tangible form (including but not
limited to electronic files) in his possession.

 

7.  Inventions. Consultant shall, during and subsequent to the term of this
Consulting Agreement, communicate to the Company all inventions, designs or
improvements or discoveries relating to the Company or its business conceived
during the term of this Consulting Agreement, whether conceived by Consultant
alone or with others and whether or not conceived on the Company’s premises
("Company Inventions"). Consultant shall be deemed to have assigned to the
Company, without further consideration or compensation, all right, title and
interest in all Company Inventions. Consultant shall execute and deliver such
documentation as may be requested by the Company to evidence such assignment.
Consultant shall also execute and deliver such documentation and provide the
Company, at the Company’s expense, all proper

 

 

assistance to obtain and maintain in any and all nations, patents for any
Company Inventions or vest the Company or its assignee with full and exclusive
title to all such patents.

 

8.  Copyrights. All material produced by Consultant relating to the Company or
its business during the term of this Agreement, whether produced by Consultant
alone or with others and whether or not produced on the Company’s premises or
otherwise, shall be considered work made for hire and property of the Company
("Company Copyrights"). Consultant shall execute and deliver such documentation
as may be requested by the Company to evidence its ownership of all Company
Copyrights. Consultant shall also execute and deliver such documentation and
provide the Company, at the Company’s expense, all proper assistance to secure
for the Company and maintain for the Company’s benefit all copyrights, including
any registrations and any extensions or renewals thereof on all Company
Copyrights, including any translations.

 

9.  No Raid; Non-Competition. The Consultant agrees that he will not, for a
period of twelve (12) months following the Termination Date hereof, for any
reason whatsoever, do any of the following:

 

(a)  Solicit, entice, persuade, encourage and otherwise induce any person that
was a customer of the Company or Affiliates (whether or not the Consultant
provided services for such customer) at any time during the term of this
Agreement (i) to refrain from purchasing products manufactured by the Company or
Affiliates or using the services of the Company or Affiliates or (ii) to
purchase products and services available from the Company or Affiliates from any
person or entity other than the Company or Affiliates;

 

(b)  Solicit, entice, persuade, encourage or otherwise induce any employee of
the Company or Affiliates to terminate such employment or to become employed by
any person or entity other than the Company or Affiliates; or

 

(c)  Own, manage, control or perform services for or participate in ownership,
management or control, or be employed or engaged by or otherwise affiliated or
associated with (as an employee, consultant, independent contractor, director,
agent, or otherwise) with any other corporation, partnership, proprietorship,
firm, association or other business entity in the world that manufactures or
sells any product that competes with or is a substitute for any product
manufactured or sold by the Company or Affiliates on the date of termination of
this Consulting Agreement (collectively, "Compete"); provided, however, that the
Consultant may own up to five percent (5%) of any class of publicly traded
securities of any such entity. Notwithstanding the foregoing, the Consultant may
Compete if, and only if, the aggregate annual revenue contributed by all
competitive or substitute products to such other entity is not greater than five
percent (5%) of such entity’s total annual revenue and the Consultant does not
have any direct management responsibility for such competitive or substitute
products manufactured or sold by such other entity. For purposes of this
Paragraph 9(c), the term "direct management responsibility" means that the
management of the manufacturer or sale of competitive or substitute products
comprises a material part of the Consultant’s duties.

 

 

 

10.   Use and Disclosure of Ideas, Etc. Consultant shall not use or disclose to
the Company any subject matter in course of performing this Agreement, including
ideas, processes, designs and methods, unless he has the right to so use or
disclose.

 

11.  Miscellaneous.

 

(a)  This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas and the United States without regard to the conflicts
of law principles thereof.

 

(b)  This Consulting Agreement supersedes any and all other agreements with the
exception of the Separation Agreement and General Release which was executed
contemporaneously herewith, either oral or written, between the parties hereto
with respect to the subject matter hereof and contains all of the covenants and
agreements between the parties with respect to the subject matter hereof.

 

(c)  The provisions of paragraphs 4 through 12 of this Consulting Agreement
shall survive its termination.

 

(d)  This Consulting Agreement may not be altered, amended or modified except by
written instrument signed by the parties hereto.

 

(e)  Neither party shall be deemed the drafter of this Consulting Agreement nor
shall it not be construed or interpreted in favor of or against either party.

 

(f)  Section headings are for the convenience of the parties only and shall not
be used in interpreting this Consulting Agreement.

 

(g)  If any provision of this Consulting Agreement shall be found by a court of
competent jurisdiction to be unenforceable in any respect, then (i) the court
shall revise such provision the least amount necessary in order to make it
enforceable, and (ii) the enforceability of any other provision of this
Consulting Agreement shall not be affected thereby.

 

(h)  Consultant may not assign this Consulting Agreement or delegate his duties
hereunder. The Company may assign this Consulting Agreement to any Affiliate.

 

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
effective as of the day and year set forth above.

 





CAREVIEW COMMUNICATIONS, INC.

 

 

    By:

/s/ Steve Johnson

  /s/ Samuel A. Greco     Steve Johnson, President           Samuel A. Greco  

 

 

 

 

